Title: To Thomas Jefferson from Charles Pinckney, [12 March 1801]
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
Thursday Morning [12 Mch. 1801] Georgetown

On considering the offer You have been so good as to make me to go to the Court of Spain I have determined to accept it as I can at all times return whenever my friends in Carolina shall advise me that my presence may be useful or required there in support of the republican interest—L
As it will be necessary for me to return to my family for a short time before I embark for Europe I will thank you to direct the Commission & instructions to be made out & to favour me with an introductory Letter or two to Paris as soon as they can conveniently be furnished, so as not to interfere with your other more important concerns & I will have the honour of calling on you on Sunday morning, if nothing should prevent—
With the greatest respect & regard I am dear Sir Yours truly

Charles Pinckney

